Name: Commission Regulation (EC) No 1342/2001 of 3 July 2001 amending Regulation (EC) No 795/2001 on special measures derogating from Regulations (EC) No 174/1999, (EC) No 800/1999 and (EC) No 1291/2000 in the milk and milk products sector
 Type: Regulation
 Subject Matter: health;  trade policy;  processed agricultural produce;  tariff policy
 Date Published: nan

 Avis juridique important|32001R1342Commission Regulation (EC) No 1342/2001 of 3 July 2001 amending Regulation (EC) No 795/2001 on special measures derogating from Regulations (EC) No 174/1999, (EC) No 800/1999 and (EC) No 1291/2000 in the milk and milk products sector Official Journal L 181 , 04/07/2001 P. 0015 - 0015Commission Regulation (EC) No 1342/2001of 3 July 2001amending Regulation (EC) No 795/2001 on special measures derogating from Regulations (EC) No 174/1999, (EC) No 800/1999 and (EC) No 1291/2000 in the milk and milk products sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2), and in particular Article 26(3) and Article 40 thereof,Whereas:(1) Commission Regulation (EC) No 795/2001(3) introduces special measures with a view to regularising export operations that it has not been possible to complete on account of the lengthy procedures for issuing animal health certificates in certain Member States, connected with protective measures adopted under the relevant decisions and certain measures taken by some non-member countries that give rise to import restrictions.(2) The animal health protective measures applied by the authorities of certain non-member countries with regard to Community exports are still in force and continue adversely to affect the export possibilities for certain products.(3) The impact on Community exporters should be limited by extending the term of validity of the export licences for certain products and certain time limits with immediate effect. Requirements regarding the notification by the Member States of information concerning the licences in question should also be amended.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 795/2001 is hereby amended as follows:1. Article 1(2) is replaced by the following: "2. Notwithstanding Article 6 of Regulation (EC) No 174/1999, the term of validity of export licences issued pursuant to that Regulation and applied for by no later than 22 March 2001 shall be extended on application by the holder by:- five months for licences expiring on 31 March 2001,- four months for licences expiring on 30 April 2001,- three months for licences expiring on 31 May 2001,- two months for licences expiring on 30 June 2001,- one month for licences expiring on 31 July 2001."2. Article 2 is replaced by the following: "Article 2The Member States shall notify the Commission by fax ((32-2) 295 33 10):- by no later than 10 July 2001 as regards the period 27 April to 30 June 2001, and- by no later than the 10th day of each month as regards the preceding month, as from the notification of data for July,of particulars relating to the products covered by each of the measures laid down in this Regulation, the number and date of issue of the licence, the code of the export refund nomenclature and the code of the nomenclature of countries and territories for the external trade statistics of the Community shown in box 7 of the licence, the quantity of the products, the original term of validity and the extended term of validity."Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 116, 26.4.2001, p. 14.